         Case 2:19-cv-00062-CW-EJF Document 11 Filed 02/11/19 Page 1 of 1




     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH




Corporation of the President of the Church of
Jesus Christ of Latter-Day Saints et al,
                                                       ORDER OF RECUSAL
               Plaintiffs,
         vs.

B. N.,                                                 Case No. 2:19-cv-00062-DAK

               Defendant.




         I recuse myself in this case, and ask that the appropriate assignment equalization

card be drawn by the clerk’s office.



         DATED this 11th day of February, 2019.


                                            BY THE COURT:



                                            ___________________________________
                                            Dale A. Kimball
                                            United States District Judge
